Exhibit 10.20
 
RESTRICTED STOCK UNIT AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan as an equity incentive program to
encourage key employees and officers of the Corporation and the non-employee
members of the Board to remain in the employ or service of the Corporation by
providing them with an opportunity to acquire a proprietary interest in the
success of the Corporation.
B.    Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Class A Common Stock to Participant under
the Plan.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Restricted Stock Units. The Corporation hereby awards to Participant,
as of the Award Date, restricted stock units under the Plan. The number of
shares of Class A Common Stock underlying the awarded restricted stock units and
the applicable performance vesting requirement for those units and the
underlying shares are set forth in the Award Summary below. The remaining terms
and conditions governing the Award, including the applicable service vesting
requirements, are set forth in the remainder of this Agreement.
AWARD SUMMARY


Participant:
 
 
 
 
 
 
 
 
 
Award Date:
 
 
 
 
 
 
 
 
 
Number of Shares Subject to Award:
______________ shares of Class A Common Stock (the “Shares”)
 
 
Vesting Provisions:
Performance Vesting: None of the Shares subject to this Award shall vest, and
this Award shall terminate in its entirety, should the Corporation fail to
attain the Performance Goal specified in attached Schedule I for the applicable
Performance Period.
Service Vesting: If such Performance Goal is attained, then the number of Shares
in which Participant may vest hereunder shall be determined in accordance with
the service vesting provisions of Paragraph 3.
Accelerated Vesting: The Shares subject to this Award shall be subject to
accelerated vesting pursuant to the provisions of Paragraph 5.

--------------------------------------------------------------------------------



2.Limited Transferability. Prior to the actual issuance of the Shares which vest
hereunder, Participant may not transfer any interest in the restricted stock
units subject to the Award or the underlying Shares or pledge or otherwise hedge
the sale of those units or Shares, including (without limitation) any short sale
or any acquisition or disposition of any put or call option or other instrument
tied to the value of those Shares. However, any Shares which vest hereunder but
otherwise remain unissued at the time of Participant’s death may be transferred
pursuant to the provisions of Participant’s will or the laws of inheritance or
to Participant’s designated beneficiary or beneficiaries of this Award.
Participant may make such a beneficiary designation at any time by filing the
appropriate form with the Plan Administrator or its designee.
3.Vesting Requirements. The Shares subject to the Award shall initially be
unvested and shall vest only in accordance with the vesting provisions of this
Paragraph 3 or the special vesting acceleration provisions of Paragraph 5. The
actual number of Shares in which Participant shall vest under this Paragraph 3
shall be determined as follows:
(a)    Performance Vesting: Within seventy-five (75) days following the
completion of the Performance Period, the Plan Administrator shall, on the basis
of the Corporation’s audited financial statements for the fiscal year coincident
with such Performance Period, determine whether the Performance Goal for that
period has been attained. If the Performance Goal has not been attained, then
the restricted stock units hereby awarded shall be immediately cancelled, and
Participant shall thereupon cease to have any right or entitlement to receive
any of the Shares underlying those cancelled units. Should the Plan
Administrator determine and certify, on the basis of such audited financial
statements, that the Performance Goal for the Performance Period has been
attained, then the Shares subject to this Award shall be re-designated as
Performance Shares, and the number of those Performance Shares in which
Participant may vest shall be dependent upon his or her completion of the
Service vesting requirements set forth below.
(b)    Service Vesting: Participant shall vest the Performance Shares in ______
(__) separate installments as follows:
-    Participant shall vest in ____________percent (__%) of the Performance
Shares upon his or her continuation in Service through the completion of the
Performance Period.
-    Participant shall vest in the remaining Performance Shares in a series of
________ (__) successive equal annual installments on the
_________________one-year anniversaries of the Award Date (i.e., in calendar
years ______, ______ and _____), respectively, upon his or her continuation in
Service through each such annual vesting date.

--------------------------------------------------------------------------------

(c)    ADD SPECIAL SERVICE VESTING PROVISIONS REQUIRED BY EXISTING EMPLOYMENT
AGREEMENT WITH PARTICIPANT. In no event, however, shall the Participant vest in
any Performance Shares prior to the completion of the Performance Period and the
Plan Administrator’s certification of the attainment of the Performance Goal.
ALTERNATIVE
(c)    Involuntary Termination. Should Participant cease Service prior to the
completion of the Service-vesting schedule set forth in Paragraph 3(b) by reason
of an Involuntary Termination during one of the _____ (__) applicable
installment vesting periods comprising that schedule and Participant deliver an
effective and enforceable general release to the Corporation in accordance with
the requirements of the Senior Executive Severance Pay Plan, then Participant
shall thereupon vest in a portion of the Performance Shares (if any) in which
Participant would have vested upon the completion of the particular installment
vesting period under Paragraph 3(b) in which such Involuntary Termination occurs
had Participant in fact continued in Service through the completion of that
installment vesting period (the “Performance Share Installment”). Such
pro-ration shall be applied by multiplying the Performance Share Installment by
a fraction, the numerator of which is the number of months of Service actually
completed by the Participant during that installment vesting period (rounded up
to the next whole month), and the denominator of which is the number of calendar
months in that installment period. In no event, however, shall the Participant
vest in any Performance Shares prior to the completion of the Performance Period
and the Plan Administrator’s certification of the attainment of the Performance
Goal.
(d)    Other Cessation of Service. Except as otherwise provided in Paragraph
3(c) above, Participant shall not vest in any additional Performance Shares
following his or her cessation of Service. Accordingly, upon such cessation of
Service, the Award will, except to the extent otherwise provided in Paragraph
3(c), be immediately cancelled with respect to any unvested Shares at the time
subject to this Award, and the number of restricted stock units will be reduced
accordingly. Participant shall thereupon cease to have any right or entitlement
to receive any Shares under those cancelled units, and those Shares shall cease
to be subject to this Award.
4.Stockholder Rights and Dividend Equivalents
(a)The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.

--------------------------------------------------------------------------------

(b)Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary, payable other than in shares of Class A Common
Stock, be declared and paid on the Corporation’s outstanding Class A Common
Stock in one or more calendar years during which Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares had such Shares been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest in one or more
installments hereunder, the phantom dividend equivalents credited to those
Shares in the book account shall vest, and those vested phantom dividend
equivalents shall be distributed to Participant (in cash or such other form as
the Plan Administrator may deem appropriate in its sole discretion) concurrently
with the issuance of the vested Shares to which they relate. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution. In no event shall any phantom dividend
equivalents vest or become distributable unless the Shares to which they relate
vest in accordance with the terms of this Agreement.
5.Change in Control. Should a Change in Control be effected during the period of
Participant’s Service and at a time when one or more unvested Shares remain
subject to this Award, then Participant shall, immediately prior to the closing
of that Change in Control transaction, vest in all those unvested Shares. The
Shares that so vest shall be converted into the right to receive for each such
Share the same consideration per share of Class A Common Stock payable to the
other holders of such Class A Common Stock in consummation of the Change in
Control and distributed at the same time as such stockholder payments, but in no
event shall such distribution to Participant be completed later than the later
of (i) the end of the calendar year in which such Change in Control is effected
or (ii) the fifteenth (15th) day of the third (3rd) calendar month following the
effective date of that Change in Control. Each distribution made under this
Paragraph 5 shall be subject to the Corporation’s collection of the applicable
Withholding Taxes. This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

--------------------------------------------------------------------------------

6.Adjustment in Shares. Should any change be made to the Class A Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A Common Stock as a
class without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Class A Common Stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Plan Administrator to the total
number and/or class of securities issuable pursuant to this Award in order to
reflect such change and thereby prevent a dilution or enlargement of benefits
hereunder. In making such equitable adjustments, the Plan Administrator shall
take into account any amounts credited to Participant’s book account under
Paragraph 4(b) in connection with the transaction, and the determination of the
Plan Administrator shall be final, binding and conclusive. However, in the event
of a Change of Control, the adjustments (if any) shall be made in accordance
with the applicable provisions of Section 13.8 of the Plan governing Change of
Control transactions. Notwithstanding the above, the conversion of any
convertible securities of the Corporation shall not be deemed to have been
effected without the Corporation’s receipt of consideration.
7.Issuance of Shares of Common Stock.
(a)The Performance Shares in which Participant vests pursuant to the provisions
of Paragraph 3 shall be issued in accordance with the following provisions:
(i)Except as otherwise provided in subparagraph (iii) below, the first _________
percent (___%) of the Performance Shares shall be issued as soon as
administratively practicable following the Plan Administrator’s determination
and certification, based on the Corporation’s audited financial statements for
the fiscal year coincident with the Performance Period, that the Performance
Goal for that period has been attained, but such issuance shall in no event be
effected later than the last day of the calendar year in which the Performance
Period ends.
(ii)Except as otherwise provided in subparagraph (iv) below, the Performance
Shares subject to each subsequent installment in which Participant vests on the
basis of his or her continued Service shall be issued on the applicable vesting
date for that installment or as soon thereafter as administratively practicable.
In no event shall any Performance Shares which so vest be issued later than the
last day of the calendar year in which the particular vesting date for those
shares occurs.

--------------------------------------------------------------------------------

(iii)Should Participant’s Service terminate prior to the completion date of the
Performance Period under circumstances entitling Participant to a pro-rated
Service-vesting credit under Paragraph 3(c) of this Agreement, then the
pro-rated number of Performance Shares in which Participant subsequently vests
upon the attainment of the Performance Goal for that period and such pro-rated
Service-vesting credit shall be issued to Participant, subject to his or her
timely satisfaction of the applicable general release requirements of the Senior
Executive Severance Pay Plan, as soon as reasonably practicable after the
completion date of the Performance Period, but in no event later than the last
day of the calendar year in which the Performance Period ends.
(iv)Should Participant vest on a pro-rated basis with respect to any subsequent
installment of the Performance Shares pursuant to the Involuntary Termination
provisions of Paragraph 3(c), then those pro-rated Performance Shares shall be
issued on the third business day, within the seventy-five (75)-day period
measured from the date of Participant’s Separation from Service due to his or
her Involuntary Termination, on which the general release required of
Participant in accordance with the provisions of the Senior Executive Severance
Pay Plan is effective and enforceable following the expiration of the applicable
maximum review/delivery/return and revocation periods to which Participant is
entitled under such plan, or on such subsequent date thereafter as the
Corporation may determine in its sole discretion, but in no event shall such
issuance be made later than the last day of the seventy-five (75)-day period
measured from the date of the Participant’s Separation from Service.
(v)The phantom dividend equivalents credited to the Participant’s book account
under Paragraph 4(b) shall be distributed concurrently with the issuance of the
vested Performance Shares to which they relate.
(vi)For purposes of Section 409A of the Code, Participant’s right to one or more
Share installments pursuant to the terms of this Award or on or more installment
distributions of any other amounts to which Participant may become entitled
hereunder shall in each instance be treated as a right to a series of separate
payments.
(vii)Except as otherwise provided in Paragraph 5, no Shares shall be issued
prior to the completion of the Performance Period.
(b)The Corporation shall collect the Withholding Taxes with respect to each
distribution of phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.

--------------------------------------------------------------------------------

(c)The Corporation shall collect the applicable Withholding Taxes with respect
to all Shares which vest pursuant to the provisions of this Agreement through
the following automatic share withholding method:                 
-    On the applicable issuance date, the Corporation shall withhold, from the
vested Shares otherwise issuable to Participant at that time, a portion of those
Shares with a Fair Market Value (measured as of the issuance date) equal to the
applicable Withholding Taxes; provided, however, that the number of Shares which
the Corporation shall be required to so withhold shall not exceed in Fair Market
Value (other than by reason of the rounding up of any fractional share to the
next whole share) the amount necessary to satisfy the Corporation’s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant hereby expressly authorizes the
Corporation to withhold any such additional fractional share that is needed to
round up the share withholding to the next whole Share, with the Fair Market
Value of that additional fractional share to be added to the amount of taxes
withheld by the Corporation from his or her wages for the calendar year in which
the issuance date occurs, and to report that additional tax withholding as part
of his or her W-2 tax withholdings for such year.
(d)Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Class A Common Stock. No fractional share of Class A
Common Stock shall be issued pursuant to this Award, and any fractional share
resulting from any calculation made in accordance with the terms of this
Agreement shall be rounded down to the next whole share of Class A Common Stock.
8.Compliance with Laws and Regulations. The issuance of shares of Class A Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any Stock Exchange on which the Common Stock
may be listed for trading at the time of such issuance.
9.Notices. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to Participant shall be in writing and addressed to Participant at the most
recent address then on file for Participant in the Corporation’s Human Resources
Department. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
10.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant
and the legal representatives, heirs and legatees of Participant’s estate and
any beneficiaries of the Award designated by Participant.

--------------------------------------------------------------------------------

11.Code Section 409A     
(a)It is the intention of the parties that the provisions of this Agreement
shall comply, to the maximum extent possible, with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) and the requirements of the involuntary
separation pay plan exception of Treasury Regulations Section 1.409A-1(b)(9).
Accordingly, to the extent there is any ambiguity as to whether one or more
provisions of this Agreement would otherwise contravene the requirements or
limitations of Code Section 409A and the Treasury Regulations applicable to such
exceptions, then those provisions shall be interpreted and applied in a manner
that does not result in a violation of the requirements or limitations of Code
Section 409A and the Treasury Regulations thereunder that apply to those
exceptions.
(b)However, to the extent this Agreement should be deemed to create a deferred
compensation arrangement subject to the requirements of Code Section 409A, then
the following provisions shall apply, notwithstanding anything to the contrary
set forth herein:
-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s cessation of
Service shall actually be issued or distributed to Participant until the date of
Participant’s Separation from Service or as soon thereafter as administratively
practicable, but in no event later the fifteenth day of the third calendar month
following the date of such Separation from Service, unless a delayed
commencement date is otherwise required pursuant to the following paragraph.
-    No shares of Class A Common Stock or other amounts which become issuable or
distributable under this Agreement by reason of Participant’s Separation from
Service shall actually be issued or distributed to Participant prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
such Separation from Service or (ii) the date of Participant’s death, if
Participant is deemed at the time of such Separation from Service to be a
specified employee under Section 1.409A-1(i) of the Treasury Regulations issued
under Code Section 409A, as determined by the Plan Administrator in accordance
with consistent and uniform standards applied to all other Code Section 409A
arrangements of the Corporation, and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). The deferred shares or other distributable amount shall be issued or
distributed in a lump sum on the first day of the seventh (7th) month following
the date of Participant’s Separation from Service or, if earlier, the first day
of the month immediately following the date the Corporation receives proof of
Participant’s death.
    

--------------------------------------------------------------------------------

-    No amounts that vest and become payable under Paragraph 5 of this Agreement
by reason of a Change in Control shall be distributed to the Participant at the
time of such Change in Control, unless that transaction also qualifies as a
Qualifying Change in Control. In the absence of such a Qualifying Change in
Control, the distribution of those amounts shall not be made until the earlier
of (i) the date of Participant’s Separation from Service or (ii) the date on
which each Share installment to which those amounts relate would have been
issued in accordance with the applicable provisions of Paragraph 7(a) of this
Agreement, or as soon as administratively practicable following the earlier of
such dates, but in no event later than the fifteenth (15th) day of the third
calendar month following that date, subject, however, to any delayed
commencement date otherwise required pursuant to the preceding paragraph.
-    In no event shall Participant have the right to determine the calendar year
in which any such issuance or distribution is to occur.
-     Participant’s right to a series of Share installments pursuant to the
terms of this Award or a series of installment distributions of any other
amounts to which Participant may become entitled hereunder shall in each
instance be treated as a right to a series of separate payments.
12.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.
13.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.
14.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to remain in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation or of then Participant, which rights are hereby expressly reserved
by each, to terminate Participant’s Service at any time for any reason, with or
without cause.
15.Participant Acceptance. The Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Corporation or through a written acceptance
delivered to the Corporation in a form satisfactory to the Corporation. In no
event shall any shares of Class A Common Stock be issued under this Agreement in
the absence of such acceptance.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
APOLLO GROUP, INC.
 
 
By:
 
Title:
 




 
PARTICIPANT
 
 
Signature:
 






--------------------------------------------------------------------------------




APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Restricted Stock Unit Issuance Agreement.
B.Award shall mean the award of restricted stock units made to Participant
pursuant to the terms of this Agreement.
C.Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
D.Board shall mean the Corporation’s Board of Directors.
E.Cause (if applicable) shall have the meaning assigned to such term in the
Participant’s Employment Agreement, as in effect on the Award Date.
F.Change in Control shall have the meaning assigned to such term in Section
3.1(e) of the Plan.
G.Code shall mean the Internal Revenue Code of 1986, as amended.
H.Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.
I.Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to Apollo Group, Inc. which shall by appropriate action
adopt the Plan.
J.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
K.Employment Agreement (if applicable) shall mean the Employment Agreement
between the Corporation and the Participant dated _____________________.

--------------------------------------------------------------------------------




L.Fair Market Value per share of Class A Common Stock on any relevant date shall
be the closing price per share of such Class A Common Stock on the date in
question on the Stock Exchange serving as the primary market for the Class A
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Class A Common Stock is then primarily traded.
If there is no closing selling price for the Class A Common Stock on the date in
question, then the Fair Market Value shall be the closing price on the last
preceding date for which such quotation exists.
M.Good Reason (if applicable) shall have the meaning assigned to such term in
the Employment Agreement, as in effect on the Award Date.
N.Involuntary Termination (if applicable) shall mean the unilateral termination
of the Participant’s Service by the Corporation (or any Parent or Subsidiary
employing Participant) for any reason other than a Termination for Cause;
provided, however, in no event shall an Involuntary Termination be deemed to
incur in the event the Participant’s Service terminates by reason of his or her
death or disability.
O.1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.
P.Participant shall mean the person to whom the Award is made pursuant to the
Agreement.
Q.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
R.Performance Goal shall mean the performance goal specified in Schedule I to
this Agreement.
S.Performance Period shall mean the period specified on attached Schedule I to
this Agreement over which the attainment of the Performance Goal is to be
measured.
T.Performance Shares shall mean the Shares in which Participant can vest under
this Agreement if the Performance Goal is attained.
U.Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as amended or
restated from time to time.
V.Plan Administrator shall mean the Compensation Committee of the Board acting
in its capacity as administrator of the Plan.

--------------------------------------------------------------------------------




W.Service shall mean Participant’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee. For purposes of
this Agreement, Participant shall be deemed to cease Service immediately upon
the occurrence of the either of the following events: (i) Participant no longer
performs services in an Employee capacity for the Corporation (or any Parent or
Subsidiary) or (ii) the entity for which Participant renders services in an
Employee capacity ceases to remain a Parent or Subsidiary of the Corporation,
even though Participant may subsequently continue to perform services for that
entity. Service as an Employee shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation;
provided, however, that except to the extent otherwise required by law or
expressly authorized by the Plan Administrator or by the Corporation’s written
policy on leaves of absence, no Service credit shall be given for vesting
purposes for any period Participant is on a leave of absence.
X.Separation from Service shall mean Participant’s cessation of Employee status
by reason of death, retirement or termination of employment. Participant shall
be deemed to have terminated employment for such purpose at such time as the
level of his or her bona fide services to be performed as an Employee (or as a
consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services he or she
rendered as an Employee during the immediately preceding thirty-six (36) months.
Any such determination as to Separation from Service shall be made in accordance
with the applicable standards of the Treasury Regulations issued under Section
409A of the Code.
Y.Shares shall mean the shares of Class A Common Stock which may vest and become
issuable under the Award pursuant to the terms of this Agreement.
Z.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.
AA.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
BB.    Termination for Cause (if applicable) shall mean the termination of the
Participant’s Service by the Corporation (or any Parent or Subsidiary employing
Participant) for one or more of the following reasons:
(viii)repeated dereliction of the material duties and responsibilities of his or
her position with the Corporation (or any Parent or Subsidiary);
(ix)misconduct, insubordination or failure to comply with the policies of the
Corporation (or any Parent or Subsidiary employing the Participant) governing
employee conduct and procedures;
(x) excessive lateness or absenteeism;

--------------------------------------------------------------------------------




(xi)conviction of or pleading guilty or nolo contendere to any felony involving
theft, embezzlement, dishonesty or moral turpitude;
(xii)commission of any act of fraud against, or the misappropriation of property
belonging to, the Corporation (or any Parent or Subsidiary);
(xiii)commission of any act of dishonesty in connection with his or her
responsibilities as an Employee that is intended to result in his or her
personal enrichment or the personal enrichment of his or her family or others;
(xiv)any other misconduct adversely affecting the business or affairs of the
Corporation (or any Parent or Subsidiary); or
(xv)a material breach of any agreement the Participant may have at the time with
the Corporation (or any Parent or Subsidiary employing the Participant),
including (without limitation) any proprietary information, non-disclosure or
confidentiality agreement.
CC.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award and any
phantom dividend equivalents distributed with respect to those shares.



--------------------------------------------------------------------------------

SCHEDULE I
PERFORMANCE PERIOD AND PERFORMANCE GOAL
The Performance Period shall be coincident with the Corporation’s ____ fiscal
year and shall accordingly commence on September 1, ____and end on August 31,
____.
SPECIFY PERFORMANCE GOAL